department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr o uniform issue list xxx xxx xxx legend decedent spouse ira x xxx xxx xxx trust t xxx dear xxx this is in response to your request dated date submitted by your authorized representative as supplemented by correspondence dated date concerning the proper treatment of a distribution from decedent's individual_retirement_account ira x under sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested decedent died on date decedent was survived by his spouse spouse and two children neither decedent nor spouse had reached age at the time of decedent's death at his death decedent maintained an individual_retirement_account ira x decedent designated trust t a revocable_trust established by spouse as the beneficiary of ira x trust t provides that spouse as its settlor has the right to withdraw all or any portion of its net_income and or its principal trust t also provides that spouse has the right to modify amend or revoke such trust at any time during her lifetime spouse is its sole trustee based on the facts and representations you request that the internal_revenue_service issue the following rulings ira x does not constitute an inherited ira within the meaning of code sec_408 with respect to spouse spouse is eligible to rollover or transfer by means of a trustee-to-trustee transfer the funds in ira x into an ira established in spouse's own name and spouse will not be required to include in gross_income for federal_income_tax purposes for the year in which amounts are distributed from ira x and the year in which the above referenced rollover is made if different any portion of the amounts distributed from ira x and contributed to the individual_retirement_account set up and maintained in spouse's name provided that the rollover of such distribution occurs no later than the 60th day from the date on which ira x proceeds are distributed from ira x to trust t sec_408 d of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 d a of the code provides that sec_408 d of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides in summary that the rollover rules of sec_408 do not apply to inherited iras sec_408 of the code provides that the term inherited ira means an ira obtained by an individual other than the ira owner's spouse as a result of the death of the ira owner sec_1_408-8 of the income_tax regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust in this case decedent designated trust t as the beneficiary of ira x decedent's surviving_spouse spouse is sole trustee of trust t and has the right as its settlor and one of its beneficiaries to withdraw all or any portion of its principal and or its net_income at any time spouse intends to distribute the proceeds of ira x to herself as beneficiary of trust t and to then rollover the distribution to an ira maintained in her own name generally if the proceeds of a decedent's ira are payable to a_trust and are paid to its trustee who then pays them to the decedent's surviving_spouse as the beneficiary of the trust the surviving_spouse is treated as having received the ira proceeds from the trust and not from the decedent accordingly such surviving_spouse in general is not eligible to roll over the distributed ira proceeds into her own ira however the general_rule will not apply where the surviving_spouse is the sole trustee of the decedent's trust and has the sole authority and discretion under its language to distribute the ira proceeds to herself the surviving_spouse may then receive the ira proceeds and roll over the amounts into an ira set up and maintained in her name therefore with respect to your ruling requests we conclude as follows ira x will not be treated as an inherited ira within the meaning of sec_408 of the code with respect to spouse spouse is eligible to roll over or transfer by means of a trustee to trustee transfer a distribution of the proceeds of ira x into an ira set up and maintained in her own name as long as the rollover of such distribution occurs no later than the 60th day from the date such distribution is made from ira x and spouse will not be required to include in gross_income for federal_income_tax purposes for the year in which the amounts are distributed from ira x and the year in which the above referenced rollover is made if different any portion of the amounts distributed from ira x and contributed to the individual_retirement_account set up and maintained in spouse's name provided that the rollover of such distribution occurs no later than the 60th day from the date on which the ira x proceeds are distributed from ira x to trust t this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described in this ruling under the provisions of any other section of either the code or regulations which may be applicable this letter is based on the assumption that ira x met the requirements of sec_408 of the code at all relevant times and that trust t is valid under applicable state law it also assumes that any rollover ira established by spouse will also meet the requirements of sec_408 at all relevant times pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this ruling is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited by others as precedent if you wish to inquire about this ruling please contact xxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t3 sincerely laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxx
